COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of T.C., a Child; and
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV, and
                            01-17-00498-CV

Trial court case number:    2014-71072, and
                            2011-08360

Trial court:                309th District Court of Harris County or
                            246th District Court of Harris County

        Appellant, C.C., filed a notice of appeal of the trial court’s order terminating her
parental rights to her minor child, T.C., and a notice of appeal of the trial court’s order
awarding father sole managing conservatorship and appellant possessory conservatorship
of their minor child, T.L.C. On August 30, 2018, we affirmed the trial court’s orders. See
In re T.LC., No. 01-17-00498-CV, 2018 WL 4139004 (Tex. App.—Houston [1st Dist.]
Aug. 30, 2018, no pet. h.) (mem. op.); In re T.C., No. 01-17-00497-CV, 2018 WL 4126600
(Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no pet. h.) (mem. op.). Appellant and her
court-appointed counsel, William Thursland, then filed an unopposed motion to abate the
appeals to allow the trial court to determine whether he may withdraw as counsel for
appellant and she may proceed pro se.

       On September 13, 2018, we granted appellant’s unopposed motion to abate the
appeals and remanded the cases to the trial court. We directed the trial court to
immediately hold a hearing to determine whether appellant’s appointed counsel should be
permitted to withdraw.

       On October 3, 2018, the trial court held the required hearing. On October 11,
2018, we received from the trial court clerk supplemental clerk’s records, containing orders
finding good cause existed to permit William Thursland to withdraw as the appellate
counsel for appellant and appointing Doug York as appellate counsel for appellant in each
proceeding.

       Accordingly, we REINSTATE these cases on the Court’s active docket.

       We withdraw the portions of our previous abatement orders requiring the court
reporter to file reporter’s records of the October 3, 2018 hearing.

       We direct the Clerk of this Court to note Doug York’s appearance as counsel for
appellant and William Thursland’s withdrawal as counsel for appellant on the docket of
this Court.

       Appellant’s motions for rehearing, if any, will be due 15 days from the date of this
order. See TEX. R. APP. P. 2, 49.1.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of Justices Jennings, Keyes, and Higley


Date: October 25, 2018